/y,.~':."l;,=-,,;,,;,;:;;;,~,;c24;;;5;;;.B,;;(R:;;;,·;ev;;..0;;,;;21;;;;08;;;;/2;;;;0;;.;;19:.,;)J;;;ud;;og;;;me;;;;n;;;;tin;;ca::..;C;;;;;ri;;;;m;;;;ina;;;,l,;,,;Pe;cctty<.;C:;;;•;;;;se_.(M;,;;o;;;;di;;::fie;;.;;de..)- - - - - - - - - - - - - - - - - - = P • ; ; , e g e ; : . ; l ; . . . ; o ; ; ; . ; . f l : ; ;



                                                                                 UNITED STATES DISTRICT COURT
                                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                     United States of America                                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                                   V.                                                                                               (For Offenses Committed On or After November 1, 1987)


                                                        Adan Rangel-Valencia                                                                                                        Case Number: 3:19-mj-23247

                                                                                                                                                                                   Hector Jesus T
                                                                                                                                                                                   Defendant's Attorney                                                                              ··-----····-·
                                                                                                                                                                                                                                                   ff;:' iJ D
                                                                                                                                                                                                                                                   i.1     !_1 '.}
             REGISTRATION NO. 88143298
                                                                                                                                          1 9 0
             THE DEFENDANT:                                                                                              AUG.,Iu/.u/                11•9
                IZl pleaded guilty to count(s) _l_of_C_o_m__,_pl_a_in_t_ _ _ _ _ _ _ _ _ _-+-_,__r.;,;·,.;,;,··;;.;;·"',-1-+,:cf.:·-,..;.,=··"""··~,....,...,CTC-.--,,,----1
                •        was found guilty to count(s)                                               ~?un:,.: J ,;•:::.';':,,. , c,:. '.',\'.irnF:NL>\
                                                                                                                                                                                                                                                                                  ; LU,.J,,1."f

                         after a plea of not guilty.                                              --e__________ ·····-·---"'~''i~'j
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                                                 Nature of Offense                                                                                                                                                      Count Number(s)
             8:1325                                                          ILLEGAL ENTRY (Misdemeanor)                                                                                                                                            1

                •        The defendant has been found not guilty on count(s)
                                                                                                                                                                  -------------------
                •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                                                       ~TIME SERVED                                                                                     D _ _ _ _ _ _ _ _ _ days
                IZl Assessment: $10 WAIVED                                                               IZl Fine: WAIVED
                IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                                            Tuesday, August 13, 2019



             Received
                                       =-n:-cus=-Mc--------

                                                                                                                                                                            UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                                                                                                                                                      3:19-mj-23247
